Citation Nr: 0011967	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-10 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
paroxysmal paralytic myoglobinuria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

Pursuant to the veteran's request, a travel Board hearing was 
scheduled at the RO in February 2000.  However, the veteran 
failed to report for this hearing without indication of good 
cause for his failure to appear and he has not otherwise 
expressed a desire to reschedule that hearing.  Thus, the 
Board will proceed as though the veteran has withdrawn his 
request for such hearing.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The veteran's paroxysmal paralytic myoglobinuria is 
productive of complaints that physical activity triggers 
attacks of disabling pain of the affected muscles as well as 
darkened urine; the record reflects that the condition has 
remained benign in nature and stable for more than 40 years; 
there are no urologic complications.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
paroxysmal paralytic myoglobinuria have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Codes 7599-7502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded.  See 38 U.S.C.A. § 5107(a).  
When a veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, there 
is ample medical and other evidence of record, the veteran 
has been provided with recent VA examinations, and there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). ).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Service medical records reflect that in October 1957 the 
veteran reported progressive difficulty in marching and 
performing physical activity.  He reported that these 
episodes had gradually progressed to a point where he had to 
avoid long walks and carrying heavy objects.  He reported 
that after minimal exertion he experienced weakness and 
tightening of the muscles of his legs and thighs, as well as 
swelling of his legs.  Recently he had noted in association 
with these symptoms that his urine had been quite dark.  A 
Medical Board Report dated in March 1958 shows that the 
veteran was diagnosed with paroxysmal paralytic 
myoglobinuria, manifested by recurrent attacks of severe 
pain, swelling, and weakness of voluntary muscle groups upon 
exertion and the release of myoglobin in the urine.

Service connection for the veteran's paroxysmal paralytic 
myoglobinuria was established by a September 1958 rating 
decision and a 30 percent rating was assigned.  This 
determination was based on service medical records, which 
include a Medical Board Report reflecting a diagnosis of 
paroxysmal paralytic myoglobinuria and a finding that the 
veteran was unfit for duty, as well as a September 1958 
report of VA examination showing a diagnosis of paroxysmal 
paralytic myoglobinuria.  This rating decision has been 
confirmed and continued to the present.

The veteran requested reevaluation of his service-connected 
condition in July 1996.  Specifically, he claimed that he was 
not given a "fair evaluation" by the RO in 1958 and stated 
that his condition had not improved and, if anything, it had 
deteriorated.  

Upon VA muscles examination in July 1997, the veteran 
complained that his muscular impairment prevented him from 
walking in excess of 100 yards or up a flight of stairs 
without getting short of breath and developing pains in his 
hips and legs.  He stated that the pain caused the muscles in 
the legs to become stiff and very achy.  The veteran reported 
that any voluntary activities such as turning a screwdriver 
or using a hammer caused local pain in his dominant right arm 
and "bloody-looking coloration in his urine."  He also 
reported experiencing "a hard time chewing difficult cuts of 
food."

A report of the July 1997 VA muscles examination noted that 
physical examination of the muscles revealed no visible 
evidence of soft tissue atrophy or muscle deformity; there 
was full range of motion of the cervical spine; strength of 
the arms on abduction, adduction, and shrug was normal; and 
flexion and extension of the elbows was 5/5 bilaterally.  
Wrist and finger motion were normal with normal grip, radial 
pulse was good, and the dominant right arm was 3/4 of an inch 
larger than the non-dominant arm.  Scattered red blotches in 
the skin over the forearms, bilaterally, was noted.  The 
veteran's leg lengths were equal.  He was able to heel and 
toe walk normally, and 4 to 5 times hopping on each lower 
extremity was normal.  In the prone position, the veteran was 
able to extend each hip normally as well as raise his 
shoulders off the tabletop, with good tensing of the 
paralumbars.  Manual testing of the knees in flexion and 
extension was normal, flexion and extension of the ankles 
were normal, and extensor hallucis longus strength was good.  
Abduction and adduction of the thighs was normal and tape 
measurement did not reveal any thigh or calf atrophy.  The 
examiner commented that, in summary, the gross examination of 
the veteran's torso and upper and lower extremities for 
evidence of muscle wasting, muscle atrophy, loss of strength, 
or loss of motion was normal.  Prior to a final diagnosis, 
the examiner referred the veteran to Physiotherapy to have 
him tested for fatigue and any change in muscle strength.  
The examiner also questioned whether a neurological 
examination was in order.

Upon VA urology examination in July 1997, the veteran 
complained that he was tremendously limited in any activity 
because of his paroxysmal paralytic myoglobinuria.  The 
veteran reported that the symptoms of fatigue, severe muscle 
cramps, severe weakness, and very dark urine which he 
experienced with any sort of activity during service have 
persisted to the present.  He reported that any muscles can 
be affected but, because it is a matter of use, his leg 
muscles were most frequently symptomatic of soreness, 
weakness, and swelling.  It was noted that the veteran had 
developed obstructive urinary symptoms during the last few 
years.  The examiner noted that these symptoms suggest benign 
hypertrophy of the prostate in that the veteran has 4-5 time 
nocturia at night.  An ultrasound of the bladder showed that 
the veteran was emptying the bladder satisfactorily.  No 
testicular difficulty or difficulty with gaining or 
maintaining an erection was reported.  It was noted that 
myoglobinuria caused the muscles in the veteran's legs and 
back to give out, preventing him from engaging in vigorous 
sexual activity.  Physical examination revealed that the 
prostate was 2+ enlarged with benign induration.  The 
impression was history of a diagnosis of paroxysmal paralytic 
myoglobinuria.  

In a subsequent addendum to the above urology examination 
report, the examiner noted that the veteran showed a 
hematocrit at the upper limits of normal on a complete blood 
cell count.  Urinalysis demonstrated a 2+ proteinuria, with 
an occasional red cell, white cell, epithelial cell, and 
hyaline case, but no severe abnormality demonstrable other 
than proteinuria.  An ultra sound of the kidneys showed 
grossly normal-appearing kidneys, but a small benign renal 
cyst was present in the upper pole of the right kidney.  No 
other abnormality in the upper abdomen was demonstrable.  The 
impression was history of paroxysmal paralytic myoglobinuria, 
with no evidence of renal abnormality.

A July 1997 Rehab Consultation Note reflects that the veteran 
was ambulating normally without any gait assistance and his 
cranial nerves were not involved neurologically.  He had 
normal, intelligent speech and there was no obvious muscular 
atrophy or wasting on the extremities.  Careful Manual Muscle 
Test of all four extremities remained completely normal and 
the thumb and index finger pinch test on the right showed 
some inconsistency with 9, 12, 11, 13, and 11 on repeated 
examination.  The right hand grip test showed 40, 40, 52, 42 
and 44 lbs. (pounds) strength, with the left hand grip test 
showed 30, 38, 40, 38, and 40 lbs. strength.  There was no 
significant motor deficit of the four extremities and 
pinprick sensation was normal.  The range of motion of the 
four extremities was normal and reasonable for the veteran's 
age without showing any significant joint contracture.  The 
examiner's assessment includes the following:  

Obviously, since 1953 (when he was diagnosed) for 
nearly 44 years he has been able to maintain his 
health well as shown on neuromuscular examination 
above.  His neurological condition has been 
remaining benign in nature and stable for over 40 
years and has not been progressively advanced, and 
I would say that he is unlikely to change 
significantly in the near future as far as his 
neurological condition and functional activities of 
daily living are concerned.  As he has been, he may 
have continuously or even more significant 
difficulties in involving strenuous activities, 
such as heavy lifting, running, certain sports 
activities etc.  And so far he is able to maintain 
his independence in all activities of daily living 
including self-care, personal hygiene, 
communication, and the basic physical activities.  
I do not see any specific physical or psychological 
impairment, nor localized neurological deficits.  

A report of EMG (electromyograph) performed in connection 
with this rehabilitation consultation reflects that all the 
muscles remain silent at rest without showing any denervation 
action potentials/spontaneous potentials.  EMG evaluation 
also revealed that, "[o]n volition all the above muscles 
show reasonable recruitment patterns with normal motor unit 
action potentials with regard to the number of phases, 
duration, and amplitude."  The examiner summarized that this 
was a normal EMG study and there were no denervation action 
potentials on examination.

In his May 1998 notice of disagreement, the veteran claimed 
that the tests to which he was subjected were ineffective and 
the conclusion that his disability has been benign for nearly 
44 years is inaccurate.  He stated that, even though he 
appears "quite healthy the disability is quite active and 
just under the surface waiting to be triggered by any 
strenuous activity."  In connection with this statement, the 
veteran submitted a March 1958 letter from a military 
physician which indicated that the veteran had been diagnosed 
with paroxysmal paralytic myoglobinuria.  The physician noted 
that the attacks involve almost any of the voluntary muscles 
and are precipitated by exertion.  The physician also noted 
that the attacks result in painful and swollen muscles as 
well as the appearance of Myoglobin in the urine.  It was 
recommended that the veteran should not be required to 
undertake any marked exertion.

A June 1999 report of VA muscles examination reflects that 
the examiner reviewed the veteran's claims file and noted 
that, since the 1997 examination, the veteran's condition 
maybe a "trifle" worse with respect to endurance.  
Specifically, the examiner noted that it is about 350 feet 
from the veteran's house to the mailbox and currently he has 
to stop about every 50 feet; however, in 1997, he could go 
about 100 feet.  The veteran complained of pain in his hips, 
pointing to the lateral greater trochanteric regions.  The 
veteran declined X-ray examination of the hips, claiming that 
"nothing has changed in the past 40 years."  He reported 
that he experiences symptoms when he "exerts" himself.  The 
veteran related weakness and fatigability to pain.  With 
respect to incoordination, it was noted that no limp was 
present on normal and repeated use.  Upon physical 
examination, it was noted that the veteran appeared to be in 
no acute distress, his gait was within normal limits, and 
there was no tenderness to palpation about the upper 
extremity, lower extremity, spine, or hip areas.  The 
impression was paroxysmal paralytic myoglobinuria, stable at 
present.  The examiner noted that, with respect to the 
various factors, there was essentially no functional 
impairment in the sedentary activity range; however, 
functional impairment would be severe with any significant 
amount of exertion.  

A July 1999 report of genitourinary examination reflects that 
the examiner reviewed the veteran's claims file and 
interviewed and examined the veteran.  It is noted that the 
veteran has continued to have difficulty with paroxysmal 
paralytic myoglobinuria and any excessive activity, sometimes 
even mild activity, will bring on a paroxysmal muscle spasm 
and dark colored urine.  The actual cramp or muscle spasm is 
severe and extremely painful but lasts only a short time; 
however, a residual pain of the muscle lasts for two to four 
days, gradually tapering off in severity.  The discoloration 
of the urine usually clears fairly promptly after the 
paroxysm.  Urologically, the veteran did have some symptoms 
of benign hypertrophy of the prostate with nocturia up to 
three or four times until he was placed on medication.  He 
reported no irritative urinary symptoms and had no history of 
hematuria or lithuria.  The veteran reported intermittent 
difficulty with gaining and maintaining an erection, he 
reported no difficulty with ejaculation, and he had never had 
testicular pain or swelling.  Objective findings showed that 
the prostate was 1-2+ enlarged with a benign induration.  The 
impression was paroxysmal paralytic "myoglobulinuria" with 
no indication of urologic complications to this condition and 
benign hypertrophy of the prostate with mild obstructive 
urinary symptoms, controlled with medication.  

The veteran's service-connected paroxysmal paralytic 
myoglobinuria is currently evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7599-7502 (1996).  When an unlisted condition 
is encountered which requires an analogous rating, the first 
two digits of the diagnostic code present that part of the 
rating schedule most closely identifying the bodily part or 
system involved, with a "99" assigned as the last two digits 
representing all unlisted conditions.  38 C.F.R. § 4.27 
(1999). 

Diagnostic Code 7502 provides that chronic nephritis is to be 
rated as renal dysfunction (under 38 C.F.R. § 4.115a), with 
the following criteria:  a 30 percent rating is warranted for 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under the 
diagnostic code for hypertension must be present.  A 60 
percent evaluation is warranted if there is constant 
albuminuria with some edema; or there is a definite decrease 
in kidney function; or there is hypertension at least 40 
percent disabling under the diagnostic code for hypertension.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7502.

The Board is of the opinion that manifestations of the 
veteran's service-connected paroxysmal paralytic 
myoglobinuria do not warrant a disability rating in excess of 
30 percent.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7502 (1999).  In this regard, it is noted that the July 1997 
report of VA examination showed that, on a complete blood 
cell count, the veteran had a hematocrit at the upper limits 
of normal but otherwise completely normal and, on urinalysis, 
he had a 2+ proteinuria with an occasional red cell, white 
cell, epithelial cell, and hyaline cast.  Similarly, the July 
1999 report of genitourinary examination noted that there was 
no indication of urologic complications to the veteran's 
paroxysmal paralytic "myoglobulinuria."  Additionally, 
although the June 1999 report of muscles examination noted 
that the veteran had no functional impairment with sedentary 
activity and that such impairment would be severe with any 
significant exertion, the examiner's impression was that the 
veteran's paroxysmal paralytic myoglobinuria was stable.  
Accordingly, constant albuminuria or decrease in kidney 
function has not been shown.  Additionally, associated 
hypertension has not been indicated to the degree required.  
As such, an increased rating in excess of 30 percent for the 
veteran's service-connected paroxysmal paralytic 
myoglobinuria is not warranted.  Id.

Although the veteran has reported a number of genitourinary 
complaints, these have not been medically shown to be due to 
his service-connected paroxysmal paralytic myoglobinuria.  
Benign hypertrophy of the prostate with nocturia and some 
decrease in the size and force of the urinary stream, has 
been shown.  Mild obstructive urinary symptoms which are 
controlled with medication have also been found.  In this 
regard, the Board notes that, while other parts of the 
ratings schedule provide for consideration of these symptoms, 
the diagnostic code for chronic nephritis does not.  
Diagnostic Code 7502, chronic nephritis, rates the level of 
disability based on renal dysfunction alone.  Despite noting 
the veteran's complaints and his benign hypertrophy of the 
prostate with mild obstructive urinary symptoms, the most 
recent VA genitourinary examiner concluded that there were no 
urologic complications to the veteran's paroxysmal paralytic 
"myoglobulinuria."  

Each veteran is entitled to evaluation under any aspect of 
the ratings schedule potentially analogous to his service 
connected disability.  See 38 C.F.R. § 4.20.  However, 
because in the present case no recent genitourinary symptoms 
have been medically attributed to the veteran's chronic 
nephritis, analogous rating under the diagnostic codes for 
other genitourinary disorders is inappropriate at this time.

With respect to the veteran's complaints of muscle pain and 
inability to walk in excess of 50 feet without experiencing 
symptoms of his service-connected paroxysmal paralytic 
myoglobinuria, the Board has also considered whether an 
evaluation in excess of 30 percent would be warranted under 
the schedular criteria for fibromyalgia, 38 C.F.R. § 4.71a, 
Diagnostic Code 5025, or the schedular criteria for chronic 
fatigue syndrome, 38 C.F.R. § 4.88b, Diagnostic Code 6354.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, a 10 percent 
rating is warranted with widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, parenthesis, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that require continuous medication for control.  
When such symptoms are episodic, with exacerbation often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time a 20 percent rating is warranted.  When such symptoms 
are constant, or nearly so, and refractory to therapy, a 40 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  In as much as the veteran's paroxysmal 
paralytic myoglobinuria is evaluated as 30 percent disabling 
and his symptoms of widespread musculoskeletal pain and 
tender points have not been shown to be constant, an 
increased rating of 40 percent disabling for fibromyalgia 
under 38 C.F.R. § 4.71a, Diagnostic Code 5025, is not 
warranted.  

The schedular criteria for chronic fatigue syndrome under 
38 C.F.R. § 4.88b, Diagnostic Code 6354, provide that a 10 
percent evaluation is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or other signs and symptoms which 
wax and wane but result in periods of incapacitation of a 
least one but less than two weeks total duration per year, 
or; symptoms controlled by continuous medication.  A 20 
percent evaluation requires nearly constant symptoms that 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of a least two but less than four 
weeks total duration per year.  A 40 percent evaluation is 
warranted when routine daily activities are restricted to 
less than 50 to 75 percent of the pre-illness level resulting 
in periods of incapacitation of at least four but less than 
six weeks total duration per year.  A 60 percent evaluation 
requires routine daily activities restricted to less than 50 
percent, resulting in periods of incapacitation of at least 
six weeks a year.  A 100 percent evaluation is warranted for 
symptoms so severe as to restrict routine daily activities 
completely and which may occasionally preclude self-care.  
Upon review of the pertinent medical records, the Board finds 
that, although the veteran has complained of fatigue and 
stated that he is unable to walk in excess of 50 feet without 
stopping, the evidence does not show that such fatigue 
restricts routine daily activities to less than 50 to 75 
percent of the pre-illness level and results in periods of 
incapacitation of at least four but less than six weeks 
thereby warranting an increased rating of 40 percent 
disabling.  

The Board is satisfied that the reports of recent VA 
examinations adequately portray the symptoms attributable to 
the paroxysmal paralytic myoglobinuria.  This condition was 
noted in service to be manifested by recurrent attacks of 
severe pain, swelling, and weakness of voluntary muscle 
groups upon exertion and the release of myoglobin in the 
urine.  The current record, including the veteran's reported 
symptoms and the clinical findings indicate that the 
condition has been stable and has not progressively advanced.  
The Board finds that the criteria for a rating in excess of 
30 percent for the veteran's service-connected paroxysmal 
paralytic myoglobinuria is not warranted under any applicable 
schedular criteria.  In rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The current evidence does not provide a basis, which 
permits a higher evaluation.


ORDER

An increased rating for service-connected paroxysmal 
paralytic myoglobinuria is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

